Title: From Alexander Hamilton to Elizabeth Hamilton, 22 June 1798
From: Hamilton, Alexander
To: Hamilton, Elizabeth


[New York] June 22d. 1798
I believe my beloved that I omitted to write by the last Post thinking it would not find you at Albany; but as it seems possible from what Mr. Schuyler tells me that your stay may be prolonged I write this to say to my darling that I begin to [be] very anxious for her return & hope it will be accelerated. I was very glad to receive a favourable account of her health & spirits.
